 Case 2:01-cv-05368-JAK Document 193 Filed 09/09/20 Page 1 of 1 Page ID #:24712



 1
                                                                             JS-6
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   KENNETH EARL GAY,                         Case No. CV 01-5368 JAK
11         Petitioner,                         DEATH PENALTY CASE
12                                             JUDGMENT
           v.
13
     RON BROOMFIELD, Acting
14   Warden of San Quentin State Prison,
15
           Respondent.
16
17
18         Pursuant to the Order Dismissing Amended Petition for Writ of Habeas Corpus
19   issued simultaneously with this Judgment, IT IS HEREBY ORDERED AND
20   ADJUDGED that the Petition is dismissed with prejudice and that judgment is entered
21   in favor of Respondent and against Petitioner. The Order constitutes final disposition
22   of the Petition by the Court.
23         The Clerk is ordered to enter this judgment.
24   IT IS SO ORDERED.
                      9
25   Dated: September __, 2020.                   ____________________________
                                                      JOHN A. KRONSTADT
26
                                                     United States District Judge
27
28
